EXHIBIT 10.2

 

THIRD AMENDMENT TO

20% CONVERTIBLE SECURED PROMISSORY NOTE

 

This Third Amendment to 20% Convertible Secured Promissory Note (this
“Amendment”) is entered into and effective on July 24, 2015 (the “Effective
Date”) by and between Wisdom Homes of America, Inc. (f/k/a SearchCore, Inc.), a
Nevada corporation (the “Company”) and Equity Trust Co. Custodian f/b/o David E.
Backman IRA #T050826 (the “Holder”).

 

RECITALS

 

WHEREAS, the Company and Holder are parties to that certain 20% Convertible
Secured Promissory Note dated April 28, 2014, in the original principal amount
of One Hundred Thousand Dollars ($100,000) (the “Original Note”);

 

WHEREAS, the Company and Holder entered into a First Amendment to 20%
Convertible Secured Promissory Note on May 5, 2015 (the “First Amendment”), and
a Second Amendment to 20% Convertible Secured Note on May 19, 2015 (the “Second
Amendment”); and

 

WHEREAS, the Company and Holder desire to amend certain provisions of the
Original Note, effective as of the Effective Date, as set forth herein.

 

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Holder agree as follows:

 

AGREEMENT

 

1. The Company is the holder of that certain Non-Recourse Secured Promissory
Note dated May 19, 2014, as amended on July 24, 2015, executed by Platinum
Technology Ventures, LLC in the principal amount of Two Hundred Thousand Dollars
($200,000) (the “Platinum Note”). The Company hereby agrees to assign one-half
(1/2) of all payments made pursuant to the Platinum Note after the date hereof,
constituting eight (8) payments of Ten Thousand Dollars ($10,000) each beginning
on August 20, 2015, to Holder to pay down the principal and interest due under
the Original Note, as amended by the First Amendment and the Second Amendment.

 

2. Other than as set forth herein, the terms and conditions of the Original
Note, as amended by the First Amendment and Second Amendment, shall remain in
full force and effect.

 

[remainder of page intentionally left blank; signature page to follow]



 



  1

 

 

IN WITNESS WHEREOF, the Company and Holder have executed this Agreement on the
date first written above.

 





“Company”

 

“Holder”

 

 

 

 

 

Wisdom Homes of Nevada, Inc.,

 

Equity Trust Co. Custodian f/b/o

 

a Nevada corporation

 

David E. Backman IRA #T050826

 

 

 

 

 

By:

/s/ James Pakulis

 

By:

/s/ David E. Backman

 

 

James Pakulis

 

David E. Backman

 

Its:

President

 

Its:

Lender/Owner of IRA Account

 



 

 

2

--------------------------------------------------------------------------------